DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claims 2 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2 and 20 contain the transitional language “consisting essentially of,” which limits the scope of a the claim to the specified materials or steps and those that do not materially affect the basic and novel characteristics of the claimed invention (MPEP 2111.01 (III))  However, it is the applicant’s burden to establish that a step practiced in a prior art method is excluded from his claims by “consisting essentially of language,” which the present applicant fails to do in the given specification.  Therefore, Claims 2 and 20 will be interpreted as “comprising of” language for the sake of examining in the present action, which is inclusive or open-ended.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
4.	Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 does not provide language that further limits a “method of making” an apparatus, but instead includes functional language further limiting an apparatus.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-7, 10-13, 15-17, 19-27, 30-33, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Eggers 2016/0242836 (herein referred to as “Eggers 2016”) and in view of Eggers U.S. 5,308,311 (herein referred to as “Eggers 1994”).
7.	Regarding Claim 1 and 19, Eggers 2016/0242836 teaches a thermal cutting surgical instrument system operating at a preselected and resistance-feedback controlled temperature for incising tissue without a mechanically sharp cutting edge and for sealing transected blood vessels (para 0079 “temperature of the blade is preferably controlled by temperature feedback control…maintain the temperature of the heatable blade…intended tissue incision and…further hemostasis within transected blood vessels”), the instrument comprising:  
a blade (Fig. 21, ref num 30) supported by a handpiece (Fig. 11, ref num 30 and 100), the blade having a heated portion, a support portion (para 0079 “heatable blade 30…para 0074 “blade support member 104”), and incorporating a first substrate of high thermal conductivity material in the heated portion of the blade (para 0075 “blade comprises first surface 18 of a thermally conductive blade substrate”), the first substrate of high thermal conductivity material joined to a second substrate in the support region of the blade (para 0075 “blade comprises of a planar second surface of thermally conductive blade substrate”), the first substrate of high thermal conductivity material having a first surface, and second substrate of low thermal conductivity material having a first surface (the first and second substrate each have a first surface Fig. 14, ref num 185 and 187); 
an electrically insulative dielectric layer (ref num 160) disposed on the first surface of the first substrate of high thermal conductivity material (para 0077 “thermally conductive blade substrate 170 is surmounted first by electrically insulative layer 160”) and on the first surface of second substrate of low thermal conductivity material (Fig. 15A, ref num 187 and 170); 
an electrically resistive heating element disposed on the electrically insulative dielectric layer disposed on first substrate of high thermal conductivity material (ref num 162, para 0075 “of heatable blade 30 surmounted by an electrically insulative layer, 160, an electrically conductive heating element, 162”); 
electrically conductive power leads (para 0084-0085 ref num 196a and 196b) and electrically conductive sense leads (para 0084-0085 ref num 198a and 198b) disposed on the electrically insulative dielectric layer disposed on the second substrate of low thermal conductivity material in the support region of the blade (Fig. 15A, ref num 187 and 170) and that are in electrical communication with the electrically resistive heating element (para 0085), the electrically conductive power leads and electrically conductive sense leads each having a distal portion (each the power leads and the sense leads have a distal portion, Fig. 27); 
wherein the electrically insulative dielectric layer, the electrically resistive heating element, the electrically conductive power leads and electrically conductive sense leads, and the electrically insulative dielectric overcoat layer can be moved repeatedly between air, tissue, blood, or other liquid without fracturing while the electrically resistive heating element is at a preselected elevated temperature (para 0010, this reference meets the functional language that it can be moved at least twice between air, tissue, blood, or other liquid without breaking at a temperature that is higher than the first temperature, ).
Eggers 2016 fails to explicitly state the first substrate is made of high thermal conductivity material and the second substrate is made of low thermal conductivity material.  However, Eggers 2016 later teaches that the substrate on the blade may be of stainless steel (para 0077).  Eggers 2016 also teaches that the substrate on the blade may be aluminum nitride (para 0078) which has a high thermal conductivity.  For example Engineer’s Edge 2017 states stainless steel has a thermal conductivity of 8.09 BTU/h*ft*oF or 0.1399 W/cm*oC, which is lower than the thermal conductivity of aluminum nitride, according to Precision Ceramics 2017, which has a thermal conductivity of 180 W/m*K or 1.8 W/cm*oC.  These examples laid out are without limitation, therefore they both could be used on the substrate structure described above.  This combination of the two would then read on the first substrate being of high thermal conductivity material and the second substrate being of lower thermal conductivity material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eggers and included the later teaching of the different materials of the substrate to have both a high and low thermal conductivity material.
Eggers 2016 fails to teach an electrically insulative dielectric overcoat layer disposed on the electrically resistive heating element disposed on the electrically insulative dielectric layer disposed on the first substrate of high thermal conductivity material and on the distal portion of the electrically conductive power leads and electrically conductive sense leads.
Eggers U.S. 5,308,311 teaches an electrically insulative dielectric overcoat layer (Fig. 2, ref num 18) disposed on the electrically resistive heating element disposed on the electrically insulative dielectric layer (Col. 9 lines 37-41 “a second layer of dielectric material 18 is disposed over heating element 16 and electrical leads 23”) disposed on first substrate of high thermal conductivity material (Fig. 2, ref num 21, Col. 6 lines 44-45 “outer layers 21 comprise a high thermal conductivity material”) and on the distal portion of the electrically conductive power leads and electrically conductive sense leads (Col. 3, lines 37-48). The dielectric material has a high thermal conductivity in order to help control the temperature of the material for the treatment of the tissue (Col. 3, lines 25-30).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eggers 2016 in order to have the insulative overcoat layer be a dielectric layer in order to control the temperature of the device for treatment of the tissue.
Regarding Claim 19, the method that results in the device of references Eggers 2016 and Eggers 1994 would necessarily be “providing”, “disposing”, “joining” steps of the device put together.  These words are generic to any method of manufacturing, such as the device that is rejected in Claim 1 would inherently be provided, joined or disposed as recited in Claim 19.

8.	Regarding Claim 2 and 20, Eggers 2016 teaches the preselected temperature of the electrically resistive heating element during tissue incising is selected from the group corresponding to a desired tissue effect consisting essentially of incising, hemostasis, and vascular endothelial welding (para 0010, 0014-0015).

9.	Regarding Claim 3 and 21, Eggers 2016 teaches the electrically insulative dielectric layer, the electrically resistive heating element and the insulative dielectric overcoat layer having a combined thickness of between about 0.0015 and 0.0100 inch (Fig. 19, para 0091, t2, t3, t9).  The tip that shows the insulative layer, heating element, and overcoat offers a range of inches in which the structure can be sized at.  They are as follows: t2=0.0002 to 0.005 inches, t3=0.0001 to 0.005 inches, t9=0.0002 to 0.003 inches.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the proper size of the intended areas in order to be in a range of 0.0015 to 0.0100 inches.

10.	Regarding Claim 4 and 21, Eggers 2016 teaches the electrically insulative dielectric layer (ref num 160) has a thickness of 0.0002 to 0.005 inches (para 0091), the electrically conductive power leads or electrically conductive sense leads have a thickness of 0.0014 inch (para 0088). Eggers 2016 also teaches an electrically insulative biocompatible coating that ranges from 0.0003 to 0.002 inches (para 0063).  Therefore, the combination of these structures meets the limitation of them having a combined thickness of between about 0.0015 and 0.0100 inch.
	
11.	Regarding Claim 5 and 22, Eggers 2016 teaches the blade in the heated portion and support member portion (Fig. 18, ref num 30, 170) have a thickness of between about 0.012 and 0.032 inch (Fig. 18, ref num t1, t2, t3; t1=0.02 to 0.1 inch, t2=0.0002 to 0.005 inch, t3=0.0001 to 0.005 inch).  Therefore, the combination of the thickness of this device falls into the range of 0.012 and 0.032 inches.

12.	Regarding Claim 6 and 23, Eggers 2016 teaches the heated portion of the blade has a width of between about 0.10 and 0.30 inch (Fig. 18, ref num 30, ref num t1, t2, t3).

13.	Regarding Claim 7 and 27, Eggers 2016 teaches the handpiece incorporates on/off control, display lights providing visual cues to an operator, and resistance-feedback control circuitry for the electrically resistive heating element (para 0093, “controller 12 be turned to “ON” position using on/off power switch…and screen display”; 0094 “electrical resistance range, then a heater resistance fault is indicated on display screen”).

14.	Regarding Claim 10-12 and 30-32 Eggers 2016 teaches the core is silver, copper, silver alloy or copper alloy (para 0077 “electrically conductive heating element 162 may be a silver-filled”) and the cladding of low thermal conductivity material is austenitic, ferritic or martensitic stainless steel (“thermally conductive blade substrate 170 may be GIN-5 martensitic stainless steel heat”).  
Eggers 2016 fails to teach the heated portion of the blade is a three-layer laminate comprising a core of high thermal conductivity material having opposite lateral faces having cladding of low thermal conductivity material on each of the opposite lateral faces of the core material.
Eggers 1994 teaches the heated portion of the blade is a three layer laminate comprising a core of high thermal conductivity material having opposite lateral faces (Col. 6, lines 26-30, Fig. 2, ref num 20 and 21).  The blade is constructed in such a way to improve the corrosion resistance, durability, strength, hardness and thermal transfer properties of the blade (Col. 3 lines 49-52).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eggers 2016 and included that the heated portion of the blade was a three layer laminate, with a core of high thermal conductivity material.
 However, Eggers 1994 fails to teach that the outer layers of the three layer laminate having cladding of low thermal conductivity material.  Eggers 2016 teaches that the substrate (ref num 170) that resides on the blade may be made of GIN-5 martensitic stainless steel (para 0077).  Martensitic stainless steel has low thermal conductivity properties.  By having the ability to use this material in the blade/substrate construction, a mere rearrangement of the three layer laminate structure, having a core of high thermal conductivity and opposite lateral layers having a low thermal conductivity of the structure taught by Eggers 1994 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  This arrangement still achieves the purpose of the blade transecting the blood vessels (Eggers 2016, para 0079).

15.	Regarding Claim 13 and 33, Eggers 2016 teaches a biocompatible material is disposed on the blade heated portion (para 0068 “exposed surfaces of thermally conductive blade…are coated with a biocompatible coating”) 
Eggers 2016 fails to teach electrically insulative dielectric overcoat layer has a biocompatible material disposed on it.
Eggers 1994 teaches the dielectric overcoat layer (ref num 18), which is then placed within a bodily cavity (Col. 11, lines 43-51).  Therefore, in order for the device to work properly, the layer would have to have a biocompatible material used.  One of ordinary skill in the art before the effective filing date of the claimed invention could have combined the teachings of Eggers 2016 and Eggers 1994 in order to have the biocompatible material be disposed on both the blade heated portion and the dielectric overcoat layer in order to be properly used within the bodily cavity (Eggers 1994, Col 11, lines 43-51).

16.	Regarding Claim 15 and 35, Eggers 2016 teaches the electrically insulative dielectric overcoat layer is screen-printable (para 0077 “electrically insulative layer 160 may be screen-printable glass dielectric layer”), the electrically resistive heating element is screen-printable (para 0077 “may be a silver-filled screen-printable glass layer”).  Eggers 2016 also teaches the electrically conductive power leads (para 0084-0085 ref num 196a and 196b) and electrically conductive sense leads (para 0084-0085 ref num 198a and 198b).
Eggers 2016 fails to teach the electrically conductive power leads, electrically conductive sense leads, are screen-printable thick-film materials, and that the electrically insulative dielectric overcoat layer, the electrically resistive heating element and the electrically conductive power leads and sense leads are fired at temperatures in the range of 600 C to 900 C.
Eggers 1994 teaches of electrical leads (ref num 23) that are thick-film printed (Col. 11, lines 34-40).  The electrical leads are present to aid in controlling the temperature of the heating element (Col. 3, lines 37-45).  These electrical leads perform the function as the power and sense leads do in Eggers 2016.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eggers 2016 and included that the power and sense leads be made of a thick-film printed material as taught by Eggers 1994 in order to control the temperature of the heating element.
Eggers 2016 teaches that the pre-selected temperature for the device to be operated at falls in the range from 150 oC to 600 oC (para 0080).  By operating the device at 600 oC, the structures as listed in claim 15 would also be operated or fired at that temperature.  This range overlaps with the range of 600 oC to 900 oC, and therefore the prior art of Eggers 2016 reads on it (see MPEP 2144.05 and In reWertheim, 541 F.2d 257, 191 USPQ 90).

17.	Regarding Claim 16 and 36, Eggers 2016 teaches the first substrate of high thermal conductivity material has a thermal conductivity of at least 2 watts/cm-C (para 0065 “copper…aluminum…providing a thermal conductivity of at least 1.5 watts/cm-C”).  As different materials may be selected for the first substrate, one of ordinary skill in the art before the effective filing date of the claimed invention could have selected one within the range of at least 1.5 watts/cm-C to be at least 2 watts/cm-C in order to meet the claim, as materials with high conductivity are expected to display similar properties (see MPEP 2144.05).

18.	Regarding Claim 17 and 37, Eggers 2016 teaches the second substrate (para 0075 “blade comprises of a planar second surface of thermally conductive blade substrate”).
Eggers 2016 fails to teach the second substrate of low thermal conductivity material has a thermal conductivity of less than 0.6 watts/cm-C.
However, Eggers 1994 teaches a material with low thermal conductivity (ref num 22) being used on a substrate of the blade (Fig. 1-3).  This material has a conductivity of 0.2 cal/sec/cm/oC or less (Col. 7 lines 24-25).  0.2 cal/sec/cm/oC is equivalent to 0.84 watt/cm-oC.  As different materials may be selected for the second substrate, one of ordinary skill in the art before the effective filing date of the claimed invention could have selected one within the range of less than 0.84 cal/cm-oC to be at least less than 0.6 watts/cm-oC in order to meet the claim, as materials with low conductivity are expected to display similar properties (see MPEP 2144.05).

19.	Regarding Claim 24, Eggers 2016 teaches the preselected elevated temperature of the electrically resistive heating element (ref num 162, para 0075).
Eggers 2016 fails to teach during use the temperature is selected from within the range from 400 to 600 oC.
However, Eggers 1994 teaches a blade temperature in the range of 100 oC to over 500oC.  By having the user select the temperature, this serves as an advantage to the device, for it can maintain the temperature of the heater element and provide a steady-state temperature (Col. 6 lines 11-15). As the temperature may be selected from this range, one of ordinary skill in the art before the effective filing date of the claimed invention could have selected one within the range 400 oC to 600oC in order to meet the claim (see MPEP 2144.05).

20.	Regarding Claim 25, Eggers 2016 fails to teach the preselected elevated temperature of the electrically resistive heating element during use is 500 oC.
However, However, Eggers 1994 teaches a blade temperature in the range of 100 oC to over 500oC.  By having the user select the temperature, this serves as an advantage to the device, for it can maintain the temperature of the heater element and provide a steady-state temperature (Col. 6 lines 11-15). As the temperature may be selected from this range, one of ordinary skill in the art before the effective filing date of the claimed invention could have selected one that was 500 oC in order to meet the claim (see MPEP 2144.05).

21.	Regarding Claim 26, Eggers 2016 fails to teach the preselected elevated temperature is maintained during use through resistance-feedback control of the electrically resistive heating element.
However, Eggers 1994 teaches the preselected elevated temperature is maintained during use through resistance-feedback control of the electrically resistive heating element (Col. 9 lines 20-32). By having the user select the temperature, this serves as an advantage to the device, for it can maintain the temperature of the heater element and provide a steady-state temperature (Col. 6 lines 11-15).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Egger 2016 and included that the preselected elevated temperature be maintained through a resistance feedback control of the heating element in order to maintain a steady-state of temperature through the execution of treatment in the device.

22.	Claims 8-9 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Eggers 2016/0242836 (herein referred to as “Eggers 2016”) and Eggers U.S. 5,308,311 (herein referred to as “Eggers 1994”) and in view of Johnson 9,526,566 (herein referred to as “Johnson”) and Denis 9,549,774 (herein referred to as “Denis”).

23.	Regarding Claim 8 and 28, Eggers 2016 teaches the handpiece (ref num 30).
	However, Eggers 2016 fails to teach a source of substantially constant DC voltage is provided to the handpiece by an external power supply connectable to a wall outlet.
Johnson 9,526,566 teaches a source of power is provided to the handpiece by an external power supply connectable to a wall outlet (Col. 4, lines 64-67 “generator can be battery powered or can be coupled to a wall outlet or other power source. The generator can be connected to the device via a suitable transmission medium such as a cable”).  The generator provides a voltage to flow through the device and is disposed between its jaws to deliver the voltage treatment to the targeted tissue (Col. 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eggers 2016 in order to have a source that is connected to a power supply that can be connected to a wall outlet in order to deliver the proper voltage to the device.
Johnson fails to explicitly state the voltage being a constant DC voltage.  
Denis 9,549,774 teaches a thermal surgical instrument that includes a system which controls the delivery of power from an energy source to the device (abstract).  This device “output[s] of the circuit may be a DC voltage…this data may be sent on a substantially continuous basis to the power supply…circuits may be located at various locations in a thermal surgical instrument system…such as a control console, the handpiece” (Col. 9, lines 7-15).  The circuitry in this device measures the impedance as well as manages the cutting efficacy of the instrument that incises the tissue (Col. 4 lines 62-65).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Eggers 2016 in order to have a constant DC voltage provided to the handpiece in order to properly incise the target tissue.  

24.	Regarding Claim 9 and 29, Eggers 2016 fails to teach a source of substantially constant DC voltage is provided by a battery located within the handpiece.
However, Johnson teaches a source of power is provided by a battery located within the handpiece ((Col. 4, lines 64-67 “generator can be battery powered or can be coupled to a wall outlet or other power source. The generator can be connected to the device via a suitable transmission medium such as a cable”).  The generator provides a voltage to flow through the device and is disposed between its jaws to deliver the voltage treatment to the targeted tissue (Col. 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eggers 2016 in order to have a source that is connected to a power supply that is a battery within the handpiece in order to deliver the proper voltage to the device.
Johnson fails to explicitly state the voltage being a constant DC voltage.  
Denis 9,549,774 teaches a thermal surgical instrument that includes a system which controls the delivery of power from an energy source to the device (abstract).  This device “output[s] of the circuit may be a DC voltage…this data may be sent on a substantially continuous basis to the power supply…circuits may be located at various locations in a thermal surgical instrument system…such as a control console, the handpiece” (Col. 9, lines 7-15).  The circuitry in this device measures the impedance as well as manages the cutting efficacy of the instrument that incises the tissue (Col. 4 lines 62-65).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Eggers 2016 in order to have a constant DC voltage provided to the handpiece in order to properly incise the target tissue.  

25.	Claim 14, 18, 34, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Eggers 2016/0242836 (herein referred to as “Eggers 2016”) and Eggers U.S. 5,308,311 (herein referred to as “Eggers 1994”) and in view of Denis 9,549,774 (herein referred to as “Denis”).

26.	Regarding Claim 14 and 34, Eggers 2016 fails to teach the biocompatible material is titanium nitride or aluminum titanium nitride.
However, Denis 9,549,774 teaches a thermal surgical instrument that includes a system which controls the delivery of power from an energy source to the device (abstract) in which the thermal element (ref num 60) is associated with a conductor (ref num 66) which is coated with a biocompatible material of titanium nitride (Col. 10, lines 58-68).  This material acts as a lubricant between the surgical tip and tissue by reducing the attachment of biologic tissues to the surgical tip (Col. 10, lines 58-68).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Eggers 2016 in order to include that the biocompatible material be titanium nitride in order to reduce the attachment of biologic tissues to the medical device.
27.	Regarding Claim 18 and 38, Eggers 2016 as modified fails to teach the heated portion of the blade has a heat capacity of less than 0.025 calories/C. 
However, Denis teaches that the heated portion of the blade is coated with a biocompatible material of titanium nitride (Col. 10m lines 58-68).  The heat capacity of titanium nitride is 24 J/Kmol which converts into 0.0057323 cal/goC.  Since the coating of the heated portion has a heat capacity of less than 0.025 calories/C, then the heated portion would also have that same measurement.  The low heat capacity allows the material to heat up and cool quickly.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eggers 2016 and included the biocompatible coating of titanium nitride which has a low heat capacity on the heated portion in order to allow the material to not attachment to the biological tissues that are being treated.

Conclusion
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846.  The examiner can normally be reached on Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/           Examiner, Art Unit 3794